Name: 78/950/EEC: Commission Decision of 31 October 1978 authorizing the French Republic not to apply Community treatment to woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 of the Common Customs Tariff (NIMEXE codes 61.01-51, 54, 57), originating in Yugoslavia and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-22

 nan